This is an appeal by petition in error with case-made attached filed October 20, 1930, from an order of the court refusing to grant an alternative writ of mandamus against Hal Turner, court clerk, in cause No. 48628, asking that a supersedeas bond be granted and approved in cause 43485 pending in that court.
It appears that a supersedeas bond in No. 43485 was prepared and presented to *Page 304 
the court clerk for his approval and Owen Owen, judge, denied on the 17th day of September, 1930, by proper order, a writ of mandamus prayed for by the plaintiff to require its approval, and that the appeal is taken from that order.
It now appears, upon an examination of the record, that cause No. 43485, above referred to, was appealed to this court and docketed herein as No. 21491, and on December 9, 1930, an opinion and decision was rendered therein by this court dismissing the appeal and, in effect, affirming the decision of the trial court. The question involved in the original action and in this appeal has become moot.
The appeal is, therefore, dismissed.